                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

In Re:                                             Chapter:       7

PAUL BARCROFT, III                                 Case No.:      21-01189-TOM
aka Bud Barcroft


                Debtor


         CREDITOR’S DECLARATION OF DEBTOR’S REQUEST FOR TEMPORARY
                FOREBEARANCE DUE TO THE COVID-19 EMERGENCY

         Comes now Nationstar Mortgage LLC d/b/a Mr. Cooper, (“Creditor”), by and through counsel,

and hereby submits this Declaration to the Court as notice that due to a recent financial hardship

resulting directly or indirectly from the COVID-19 emergency, the Debtor has requested and Creditor

has provided a temporary suspension of mortgage payments.

         The Debtor recently contacted Creditor requesting a forbearance period of (15) fifteen months

which allows Debtor to elect to not tender mortgage payments to Creditor that would come due on the

mortgage starting April 1, 2020 through June 1, 2021. During this forbearance period, all terms and

provisions of the mortgage note and security instrument, other than the payment obligations, will remain

in full force and effect unless otherwise adjusted by this court or through a loan modification.

         Per the request, Debtor will resume Mortgage payments beginning July 1, 2021 and will be

required to cure the delinquency created by the forbearance period and up to and including the time

when that period ends, Creditor will work with the debtor, the Debtor's attorney (if applicable) and the

Bankruptcy Trustee on how to address the suspended payments in the long-term, including obtaining

any necessary court consent and approval. This Declaration does not constitute an amendment or

modification to the Debtor's plan of reorganization and does not relieve the Debtor of the responsibility

to amend or modify the plan or reorganization to reflect the forbearance agreement, if required.




  Case 21-01189-TOM7          Doc 13    Filed 05/28/21 Entered 05/28/21 13:09:30             Desc Main
                                       Document     Page 1 of 2
       If Debtor's fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it

rights to seek relief from the automatic stay up expiration of the forbearance period. Creditor may

continue to file notices in compliance with Fed. Rule Bankr. P. 3002.1.

Dated: May 28, 2021

                                                    Respectfully submitted,

                                                    /s/ Diane Murray
                                                    Diane Murray (MUR-048)
                                                    Attorney for Creditor

Diane Murray
Tiffany & Bosco, P.A.
2311 Highland Avenue South
Suite 330
Birmingham, Alabama 35205
Telephone: 205-930-5257
dcm@tblaw.com

                                     CERTIFICATE OF SERVICE

       I hereby certify in accordance with Fed. R. Bankr. P. 4001(a), 9014, and 7004 that a copy of the
above and foregoing pleading was mailed, first class postage prepaid to the following:

Paul Barcroft, III
3405 Falconwood Lane
Birmingham, AL 35242

and served via electronic case management to:

Steven D Altmann                                 Andre' M Toffel
3940 Monclair Road Suite 401                     450A Century Park South Suite #206A
Birmingham, AL 35213                             Birmingham, AL 35226
steve@nomberglaw.com                             trustee@toffelpc.com


On this the 28th day of May, 2021.


                                                    /s/ Diane Murray
                                                    Attorney for Creditor




 Case 21-01189-TOM7          Doc 13    Filed 05/28/21 Entered 05/28/21 13:09:30            Desc Main
                                      Document     Page 2 of 2
